FILED
                             NOT FOR PUBLICATION
                                                                           NOV 22 2016
                   UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


FLORENCIO MADRIZ-DIAZ, AKA                       No.   14-71756
Florencio Diaz Madriz,
                                                 Agency No. A092-202-733
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 18, 2016**
                               San Francisco, California

Before:      KOZINSKI, GILMAN*** and FRIEDLAND, Circuit Judges.

      1.     Madriz-Diaz petitions for review of a Board of Immigration Appeals



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Ronald Lee Gilman, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
                                                                                page 2
(BIA) order upholding the Immigration Judge’s (IJ) denial of his applications for

withholding of removal and protection under the Convention Against Torture

(CAT). The IJ held that Madriz-Diaz failed to show that, if removed to Mexico, he

would be persecuted on account of a protected ground. Substantial evidence

supports this holding. Madriz-Diaz claims that he is likely to be persecuted on

account of his membership in “the ‘particular social group’ of Mexicans deported

from the United States to Mexico, with families in the United States.” But we’ve

already held that “returning Mexicans from the United States . . . is too broad to

qualify as a cognizable social group.” Delgado-Ortiz v. Holder, 600 F.3d 1148,

1151–52 (9th Cir. 2010). And Madriz-Diaz hasn’t shown that “it is more likely

than not that [he] will be persecuted on account of a statutorily-protected ground.”

Id. at 1152 (emphasis added) (internal citation and quotation marks omitted);

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground.”).

      Because we conclude that substantial evidence supports the IJ’s denial of

withholding of removal, we need not reach Madriz-Diaz’s claim that the IJ

improperly determined, in the alternative, that Madriz-Diaz had been convicted of

a “particularly serious crime.”
                                                                               page 3
      2.     Substantial evidence also supports the IJ’s determination that Madriz-

Diaz is not eligible for protection under the CAT. To receive protection under the

CAT, petitioner “must establish that it is more likely than not that [he] would be

tortured if returned to Mexico.” Delgado-Ortiz, 600 F.3d at 1152 (citations

omitted). Madriz-Diaz doesn’t make any claims of past torture. And he admits

that he hasn’t been harmed or threatened by anyone from Mexico. Madriz-Diaz’s

claims amount to a generalized fear of crime and violence in Mexico, which we’ve

held is insufficient to support his application under the CAT. Id.


      3.     To the extent that Madriz-Diaz fears returning to his hometown of

Apatzingan, he hasn’t presented any compelling evidence as to why he couldn’t

reasonably and safely relocate to a different area of Mexico.


      DENIED.